                                                    Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 1 of 16



                                              1    Stacey H. Wang (SBN 245195)                  Marc David Peters (CA SBN 211725)
                                                   Vito Costanzo (SBN 132754)                   MDpeters@mofo.com
                                              2    HOLLAND & KNIGHT LLP
                                                   400 South Hope Street 8th Floor              Daniel C. Hubin (CA SBN 278987)
                                              3    Los Angeles, CA 90071-2040                   DHubin@mofo.com
                                                   Telephone: 213-896-2400
                                              4    Facsimile: 213-896-2450                      Sorin G. Zaharia (CA SBN 312655)
                                                   stacey.wang@hklaw.com                        SZaharia@mofo.com
                                              5    vito.costanzo@hklaw.com
                                                                                                  MORRISON & FOERSTER LLP
                                              6                                                   755 Page Mill Road
                                                   Michael B. Eisenberg (appearance pro hac vice) Palo Alto, California 94304-1018
                                              7    HOLLAND & KNIGHT LLP                           Telephone: 650.813.5600
                                                   31 West 52nd Street                            Facsimile: 650.494.0792
                                              8    New York, New York 10019
                                                   Telephone: (212) 513-3529                      Attorneys for Defendants BOLB, INC. and
                                              9    Facsimile: (212) 385-9010                      QUANTUM EGG, INC.
                                                   michael.eisenberg@hklaw.com
                                              10
                                                   Jennifer L. Jonak (SBN 191323)
                                              11   JONAK LAW GROUP, P.C.
                                                   2888 Arline Way Eugene, Oregon 97403
                                              12
                                                   Telephone: (541) 525-9102
Holland & Knight LLP




                                                   Facsimile: (541) 500-0882
                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                   jenny@jonak.com
                                              14
                                                   Attorneys for Plaintiff,
                                              15   SENSOR ELECTRONIC
                                                   TECHNOLOGY, INC.
                                              16
                                                                                 UNITED STATES DISTRICT COURT
                                              17
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                              18
                                                                                       SAN JOSE DIVISION
                                              19
                                                   SENSOR ELECTRONIC                            )   Case No.: 5:18-cv-05194-LHK
                                              20   TECHNOLOGY, INC., a New York                 )
                                                   Corporation                                  )   JOINT CLAIM CONSTRUCTION
                                              21                                                )   STATEMENT
                                                                    Plaintiff,                  )
                                              22                                                )
                                                          vs.                                   )
                                              23                                                )   Complaint Filed: August 24, 2018
                                                                                                )
                                              24   BOLB, INC., a Delaware Corporation,          )
                                                   QUANTUM EGG, INC., a Delaware                )
                                              25   Corporation                                  )
                                                                                                )
                                              26                    Defendant.                  )
                                                                                                )
                                              27                                                )

                                              28

                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                       Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 2 of 16



                                              1               Pursuant to Northern District of California Patent Local Rule 4-3, Plaintiff Sensor Electronic

                                              2    Technology, Inc. (“SETi”) and Defendants Bolb, Inc. (“Bolb”) and Quantum Egg, Inc. (“Quantum

                                              3    Egg”) (collectively, the “Parties”) hereby provide their Joint Claim Construction Chart and

                                              4    Prehearing Statement.

                                              5        I.     Local Patent Rule 4-3(a) - Agreed Constructions

                                              6
                                                            Patent Claims                     Term                             Agreed Construction
                                              7    ’496 patent claims 2,         “tensile sublayers”                  “sublayers experiencing tensile
                                                   8, and 13                                                          stress”
                                              8
                                                   ’496 patent claims 2,         “compressive sublayers”              “sublayers experiencing compressive
                                              9    8, and 13                                                          stress”
                                              10   ’496 patent claim 7           “mesa structure”                     “a raised substantially flat structure”

                                              11    II.       Local Patent Rule 4-3(b) - Disputed Constructions

                                              12              The table below provides a full list of all disputed terms and the parties proposed
Holland & Knight LLP

                       New York, NY 10019




                                              13   constructions. A table providing the citations to the evidence relied upon by the parties is attached
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                              14   as Exhibit A.

                                              15
                                                               Patent                                          Plaintiff’s                Defendant’s
                                                                                      Term
                                              16               Claims                                         Construction                Construction

                                              17   1        ’965 patent “a volume                      Plain and ordinary           “the space that can be
                                                            claims 1 and corresponding to a            meaning, or in the           occupied by the flowable
                                              18            2            flowable liquid               alternative, “a space that   liquid product when the
                                                                         product”                      can contain a flowable       case is closed”
                                              19                                                       liquid product”
                                              20   2        ’965 patent     “configured to enclose     Plain and ordinary           “configured to contain a
                                                            claim 1         a volume                   meaning, or in the           flowable liquid product
                                              21
                                                                            corresponding to a         alternative, “shaped to      within a space so that the
                                              22                            flowable liquid            contain a volume             product cannot leak out”
                                                                            product”                   corresponding to a
                                              23                                                       flowable liquid product”
                                              24   3        ’965 patent     “[wherein the flowable Plain and ordinary               “opening the cover is
                                                            claim 1         liquid product] can be meaning.                         sufficient to gain access
                                              25                            accessed when the case                                  to the flowable liquid
                                                                            is open”                                                product”
                                              26
                                                   4        ’965 patent     “cover”                    Plain and ordinary           “a lid or cap that seals the
                                              27
                                                            claim 1                                    meaning.                     case when closed or
                                              28                                                                                    attached”
                                                                                                        -2-
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                       Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 3 of 16



                                              1            Patent                                       Plaintiff’s                Defendant’s
                                                                                Term
                                              2            Claims                                      Construction                Construction

                                              3    5     ’965 patent   “[a cover] configured Plain and ordinary              “configured to give
                                                         claim 1       to selectively close and meaning.                     access to the flowable
                                              4                        open the case”                                        liquid product when open
                                                                                                                             and seal the case when
                                              5                                                                              closed, preventing the
                                                                                                                             flowable liquid product
                                              6                                                                              from leaking out”
                                              7    6     ’965 patent   “second                  Plain and ordinary           Indefinite
                                              8          claim 2       compartment              meaning, or in the
                                                                       defines the              alternative, “the volume     In the alternative:
                                              9                        volume [such that        includes the second
                                                                       the at least one         compartment”
                                              10                       ultraviolet                                           “only the second
                                                                       radiation source is                                   compartment is exposed
                                              11                       configured to                                         to ultraviolet radiation
                                                                       generate                                              from the at least one
                                              12
                                                                       ultraviolet                                           ultraviolet radiation
Holland & Knight LLP




                                                                       radiation for                                         source”
                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                                       disinfecting the
                                              14                       second portion of
                                                                       the flowable
                                              15                       liquid product]”
                                              16   7     ’965 patent   “control system for      Plain and ordinary           This term is governed by
                                              17         claim 10      managing the             meaning, or in the           35 U.S.C. § 112(6).
                                                                       ultraviolet radiation”   alternative:
                                              18                                                                             Function: managing the
                                              19                                                Should a construction be     ultraviolet radiation
                                                                                                necessary, but this
                                              20                                                element not be found to      Structure: no
                                                                                                be a means-plus-function     corresponding structure
                                              21                                                limitation (as asserted by   (indefinite) because the
                                                                                                Plaintiff): “a system that   specification fails to
                                              22                                                controls the generation of   disclose an algorithm that
                                              23                                                ultraviolet radiation”       performs the recited
                                                                                                                             function.
                                              24                                                or
                                              25
                                                                                                Should a construction be
                                              26                                                necessary, but this
                                                                                                element found to be a
                                              27
                                                                                                means-plus-function
                                              28                                                limitation (as asserted by
                                                                                                 -3-
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                       Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 4 of 16



                                              1            Patent                                    Plaintiff’s                 Defendant’s
                                                                                  Term
                                              2            Claims                                   Construction                 Construction
                                                                                             Defendant): the function
                                              3                                              “managing the ultraviolet
                                              4                                              radiation” requires no
                                                                                             construction.
                                              5                                              Corresponding structure
                                                                                             is disclosed at 11:37-67
                                              6                                              and includes equivalents
                                                                                             thereof.
                                              7
                                                   8     ’562 patent   “contact”             Plain and ordinary            “conductive structure
                                              8          claim 1                             meaning, or in the            providing an electrical
                                              9                                              alternative, “an electrical   connection to the
                                                                                             connection, for example,      semiconductor structure,
                                              10                                             an electrode”                 for example, an
                                                                                                                           electrode”
                                              11
                                                   9     ’562 patent   “corner”              Plain and ordinary            “a location, not
                                              12         claim 1                             meaning, or in the            necessarily angular,
                                                                                             alternative, “the portion     where two sides or edges
Holland & Knight LLP

                       New York, NY 10019




                                              13
                        31 West 52nd Street




                                                                                             of the periphery of an        meet”
                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                              14                                             object where two sides
                                                                                             meet”
                                              15
                                                   10 ’562 patent “[having a] lateral        Plain and ordinary            “rounded or beveled
                                              16      claims 1 and profiled shape”           meaning, or in the            shape in a direction
                                                      4                                      alternative, “the plan-       parallel to the
                                              17                                             view outline of a             semiconductor surface”
                                                                                             structure”
                                              18
                                                   11 ’562 patent      “at least one edge”   Plain and ordinary            Indefinite
                                              19      claim 1                                meaning, or in the
                                                                                             alternative, “a boundary
                                              20                                                                           In the alternative:
                                                                                             where two surfaces of an
                                              21                                             object meet”
                                                                                                                           “at least one of the
                                              22                                                                           boundaries where two
                                                                                                                           surfaces of the contact
                                              23                                                                           meet”
                                              24   12 ’562 patent “[having a]                Plain and ordinary            “a stepped or otherwise
                                                      claims 1 and perpendicular profiled    meaning, or in the            non-linear shape in a
                                              25      5            shape”                    alternative, “the side-       direction perpendicular to
                                              26                                             view outline of a             the semiconductor
                                                                                             structure”                    surface”
                                              27

                                              28
                                                                                              -4-
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                    Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 5 of 16



                                              1           Patent                                      Plaintiff’s                 Defendant’s
                                                                              Term
                                              2           Claims                                     Construction                 Construction

                                              3    13 ’562 patent    “[provides a] non-       Plain and ordinary            “transition from the
                                                      claim 1        planar transition”       meaning, or in the            contact top surface to the
                                              4                                               alternative, “the side-       semiconductor surface
                                                                                              view outline is not flat”     that does not lie in a
                                              5                                                                             single plane”
                                              6
                                                   14 ’496 patent    “[is] transparent[to     Plain and ordinary            “allows at least ten
                                              7
                                                      claims 1, 7,   light generated by the   meaning, or in the            percent of the generated
                                              8       and 12         light generating         alternative, “allows light    light to pass through”
                                                                     structure]”              generated by the light
                                              9                                               generating structure to
                                                                                              pass through”
                                              10
                                                   15 ’496 patent    “contact                 Plain and ordinary            “an electrically
                                              11      claims 1, 7,   semiconductor layer”     meaning, or in the            conductive semiconductor
                                                      and 12                                  alternative, “a               layer (e.g., an n-type or p-
                                              12
                                                                                              semiconductor layer that      type doped layer) that
Holland & Knight LLP




                                                                                              provides an electrical        provides an electrical
                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                                                              connection to the light       connection to the
                                              14                                              generating structure”         heterostructure [claims 1,
                                                                                                                            12] or device [claim 7]”
                                              15
                                                   16 ’496 patent    “embedded partially      “The p-type contact           “a sublayer that includes
                                              16      claims 1, 4,   relaxed sublayer”        semiconductor layer           dislocations that reduce
                                                      7, and 12                               and/or the n-type contact     stress and is surrounded
                                              17
                                                                                              semiconductor layer           by the layer it is
                                              18                                              incorporates within that      incorporated into”
                                                                                              layer a semiconductor
                                              19                                              sublayer that includes
                                                                                              dislocations that reduce
                                              20                                              stress”
                                              21   17 ’496 patent    “dislocation blocking    Should this element not       This term is governed by
                                                      claims 1, 7,   structure”               be found to be a means-       35 U.S.C. § 112(6).
                                              22
                                                      and 12                                  plus-function limitation
                                              23                                              (as asserted by Plaintiff):   Function: blocking
                                                                                              “an epitaxially grown         dislocations
                                              24                                              semiconductor layer
                                                                                              having substantially
                                              25                                              fewer dislocations at a       Structure: a layer
                                                                                              first side than at a second   including alternating
                                              26                                                                            compressive and tensile
                                                                                              side”
                                              27                                                                            sublayers, as disclosed in
                                                                                                                            the specification at 8:1-9,
                                                                                              or
                                              28                                                                            8:20-23, 8:37-41, 9:4-40,
                                                                                               -5-
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                    Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 6 of 16



                                              1           Patent                                       Plaintiff’s             Defendant’s
                                                                              Term
                                              2           Claims                                      Construction             Construction
                                                                                                                          9:55-60, 10:2-11, 10:20-
                                              3                                                                           11:3, and 11:51-61 and
                                                                                               Should this element
                                              4                                                found to be a means-plus- Figs. 7, 8, 9A, 9B, 10A,
                                                                                               function limitation (as    10B, 11A, 11B, and 14
                                              5                                                asserted by Defendant):
                                                                                               the only possible
                                              6                                                functional language is
                                              7                                                “dislocation blocking,”
                                                                                               requires no construction.
                                              8                                                Corresponding structures
                                                                                               are disclosed at 8:1-4;
                                              9                                                8:4-8; 8:9-19; 8:20-23;
                                                                                               8:37-41; 9:4-20; 9:21-40;
                                              10                                               9:55-60; 10:2- 11; 10:20-
                                              11                                               11:3; 11:4-21; 11:51- 61
                                                                                               Figs. 7, 8, 9A, 9B, 10A,
                                              12                                               10B, 11A, 11B, and 14
                                                                                               and includes equivalents
Holland & Knight LLP

                       New York, NY 10019




                                              13                                               thereof. The dislocation
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                                                               blocking structure
                                              14
                                                                                               includes a graded
                                              15                                               composition that changes
                                                                                               from a first side of the
                                              16                                               dislocation blocking
                                                                                               structure to a second side
                                              17                                               thereof.
                                              18   18 ’496 patent    “graded                   “The composition of the    “composition that
                                                      claims 1, 7,   composition[that          dislocation blocking       gradually and
                                              19
                                                      and 12         changes from a first      structure changes across   monotonically changes
                                              20                     side of the dislocation   its thickness”             from one side to the
                                                                     blocking structure to a                              opposite side”
                                              21                     second side thereof]”

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28
                                                                                                -6-
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                    Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 7 of 16



                                              1          Patent                                    Plaintiff’s                 Defendant’s
                                                                            Term
                                              2          Claims                                   Construction                 Construction

                                              3    19 ’496 patent   “lattice mismatch is   “The amount of lattice        Indefinite
                                                      claim 4       obtained by a change   mismatch changes with
                                              4                     in an aluminum molar   the amount of aluminum        In the alternative:
                                                                    content of the         within the partially
                                              5                     partially relaxed      relaxed sublayer”
                                                                    sublayer”                                            “lattice mismatch
                                              6                                                                          between the partially
                                                                                                                         relaxed sublayer and an
                                              7
                                                                                                                         immediately adjacent
                                              8                                                                          sublayer at the interface
                                                                                                                         between them is obtained
                                              9                                                                          by a difference in their
                                                                                                                         respective aluminum
                                              10                                                                         molar contents”
                                              11   20 ’468 patent   “dislocation bending   Should this element not       This term is governed by
                                                      claim 11      structure”             be found to be a means-       35 U.S.C. § 112(6).
                                              12
                                                                                           plus-function limitation
Holland & Knight LLP




                                                                                           (as asserted by Plaintiff):
                       New York, NY 10019




                                              13                                                                         Function: bending
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                                                           “an epitaxially grown         dislocations
                                              14                                           semiconductor layer
                                                                                           having bent dislocations
                                              15                                           resulting in substantially    Structure: a plurality of
                                                                                           fewer dislocations at a       non-identical layers, as
                                              16                                                                         disclosed in the
                                                                                           first surface than at a
                                              17                                           second surface”               specification at 3:45-57,
                                                                                                                         4:24-36, 7:5-26, 7:34-
                                              18                                                                         8:24, and Figs. 4-9
                                                                                           or
                                              19
                                                                                           Should this element
                                              20
                                                                                           found to be a means-plus-
                                              21                                           function limitation (as
                                                                                           asserted by Defendant):
                                              22                                           the only possible
                                                                                           functional language is
                                              23                                           “dislocation bending,”
                                                                                           which requires no
                                              24
                                                                                           construction. The
                                              25                                           corresponding structures
                                                                                           are described at 3:45-52
                                              26                                           or 4:24-36 or 7:5-9 or
                                                                                           7:9-12; 7:12-14; or 7:14-
                                              27                                           19 or 7:34-52 and Figs. 4-
                                                                                           9 and includes
                                              28
                                                                                            -7-
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                    Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 8 of 16



                                              1          Patent                                     Plaintiff’s                 Defendant’s
                                                                             Term
                                              2          Claims                                    Construction                 Construction
                                                                                            equivalents thereof.
                                              3
                                                   21 ’468 patent   “means for causing at   The function requires no      This term is governed by
                                              4       claim 11      least some              construction; the structure   35 U.S.C. § 112(6).
                                              5                     dislocations            is described at 3:45-52 or
                                                                    propagating from the    4:24-36 or 7: 5-9 or 7:9-     Function: causing at
                                              6                     substrate to at least   12; 7:12-14; or 7:14-19 or    least some dislocations
                                                                    one of: bend or         7:34-52 and includes          propagating from the
                                              7                     annihilate, prior to    equivalents thereof. The      substrate to at least one
                                                                    reaching the active     corresponding structure       of: bend or annihilate,
                                              8                     region”                 includes a plurality of       prior to reaching the
                                              9                                             non-overlapping periods,      active region
                                                                                            wherein each period
                                              10                                            includes: a first layer
                                                                                            composed of a material        Structure: a plurality of
                                              11                                            including an element; and     non-identical layers, as
                                                                                            a second layer composed       disclosed in the
                                              12                                            of a material including       specification at 3:45-57,
Holland & Knight LLP




                                                                                            the element, wherein a        4:24-36, 7:5-26, 7:34-
                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010




                                                                                                                          8:24, and Figs. 4-9
                         Tel: 212.513.3200




                                                                                            molar fraction of the
                                              14                                            element differs for the
                                                                                            first and the second layer
                                              15                                            by at least five percent.
                                              16   22 ’468 patent   “the difference in      Plain and ordinary            Indefinite (both apparatus
                                                      claim 14      the molar fractions     meaning.                      and step of making
                                              17                    is selected based                                     apparatus)
                                              18                    on a thickness of at
                                                                    least one of the
                                              19                    first layer or the
                                                                    second layer”
                                              20
                                                   23 ’468 patent   “the material”          Refers back to the          Indefinite
                                              21      claim 26                              recitations: “a first layer
                                                                                            composed of a material”
                                              22                                            and “a second layer
                                              23                                            composed of a material”
                                                                                            for antecedent basis, i.e.,
                                              24                                            the first layer and second
                                                                                            layer are both aluminum
                                              25                                            gallium nitride.
                                              26

                                              27

                                              28
                                                                                             -8-
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                    Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 9 of 16



                                              1           Patent                                     Plaintiff’s                 Defendant’s
                                                                             Term
                                              2           Claims                                    Construction                 Construction

                                              3    24 ’133 patent   “superlattice            “A semiconductor layer        “a structure composed of
                                                      claim 19      structure”               including a plurality of      multiple alternating thin,
                                              4                                              barrier sublayers             non-identical
                                                                                             alternating with a            semiconductor layers”
                                              5                                              plurality of well
                                                                                             sublayers”
                                              6
                                                   25 ’133 patent   “each period including “The first superlattice     Indefinite
                                              7       claim 19      two layers formed of   includes a repeating
                                              8                     group III nitride      pattern of pairs of layers,
                                                                    materials . . . having each layer includes
                                              9                     molar fractions x and  nitrogen, aluminum and
                                                                    x', where x>x'”        another group III element,
                                              10                                           and the repeating pattern
                                              11                    “each period including includes repeating the
                                                                                           same higher/lower
                                                                    two layers formed of
                                              12                    group III nitride      aluminum molar fraction
                                                                    materials . . . having in each pair”
Holland & Knight LLP

                       New York, NY 10019




                                              13
                        31 West 52nd Street




                                                                    molar fractions y and
                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                              14                    y', where y>y'”        “The second superlattice
                                                                                           includes a repeating
                                              15                                           pattern of pairs of layers,
                                                                                           each layer includes
                                              16                                           nitrogen, aluminum and
                                                                                           another group III element,
                                              17                                           and the repeating pattern
                                              18                                           includes repeating the
                                                                                           same higher/lower
                                              19                                           aluminum molar fraction
                                                                                           in each pair”
                                              20
                                                   26 ’420 patent “short period              “A semiconductor layer        “a superlattice having a
                                              21      claims 1, 2, superlattice”             with a plurality of barrier   few-monolayer-thick
                                                      4, 13, and 14                          sublayers alternating with    wells and barriers, in
                                              22                                             a plurality well sublayers,   which the barriers are thin
                                              23                                             where the combined            enough that carriers
                                                                                             thickness of a barrier and    tunnel through them”
                                              24                                             well is short (thin).”

                                              25

                                              26

                                              27

                                              28
                                                                                              -9-
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                   Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 10 of 16



                                              1           Patent                                   Plaintiff’s                   Defendant’s
                                                                              Term
                                              2           Claims                                  Construction                   Construction

                                              3    27 ’420 patent “barrier”                 Plain and ordinary             “a sublayer providing a
                                                      claims 1 and                          meaning, or in the             difference in potential
                                              4       4                                     alternative “a                 that impedes flow of
                                                                                            semiconductor layer            charge carriers”
                                              5                                             having a higher bandgap
                                                                                            than the layers above and
                                              6                                             below”
                                              7    28 ’420 patent “transparent              Plain and ordinary             Indefinite
                                              8       claims 1 and regions”                 meaning, or in the
                                                      13                                    alternative “regions of the    In the alternative:
                                              9                                             barrier that permit light at
                                                                                            or near the wavelength
                                              10                                            produced by the device to      “distinct regions that have
                                                                                            pass through”                  a transmission coefficient
                                              11                                                                           of at least 50% for a
                                                                                                                           target wavelength”
                                              12
Holland & Knight LLP




                                                   29 ’420 patent “higher conductive        Plain and ordinary             “distinct regions
                       New York, NY 10019




                                              13
                        31 West 52nd Street




                                                      claims 1, 12, regions”                meaning, or in the             occupying a sufficient
                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                              14      and 13                                alternative “regions of the    area of the area of the
                                                                                            barrier that are more          lateral cross section of the
                                              15                                            conductive than the            barrier to keep a voltage
                                                                                            transparent regions”           drop across the SPSL
                                              16                                                                           within a target range”
                                              17   30 ’420 patent    “graded composition”   Plain and ordinary             “composition that
                                                      claims 4, 5,                          meaning, or in the             gradually and
                                              18      and 14                                alternative, “the              monotonically changes
                                              19                                            composition of the at          from one side to the
                                                                                            least one barrier changes      opposite side”
                                              20                                            across its thickness”

                                              21   31 ’420 patent    “interconnected       Plain and ordinary              “domains including
                                                      claim 12       network[of conductive meaning, or in the              multiple smaller regions,
                                              22                     paths]”               alternative, “the higher        each consisting of atoms
                                                                                           conductive regions              connected by conductive
                                              23                                           having different                paths wholly contained
                                              24                                           composition from the            within the region,
                                                                                           surrounding material and        separated from each other
                                              25                                           that provide paths to           by gaps, forming
                                                                                           conduct current”                conductive channels
                                              26                                                                           allowing for conductivity
                                                                                                                           throughout the
                                              27
                                                                                                                           semiconductor layer”
                                              28
                                                                                             - 10 -
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                   Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 11 of 16



                                              1    III.     Local Patent Rule 4-3(c) – Most Significant Terms

                                              2               Patent                                   Plaintiff’s                    Defendant’s
                                                                                   Term
                                              3              Claims                                   Construction                   Construction
                                                   1      ’965 patent    “cover”               Plain and ordinary             “a lid or cap that seals the
                                              4           claim 1                              meaning.                       case when closed or
                                                                                                                              attached”
                                              5
                                                   2      ’965 patent    “second               Plain and ordinary             Indefinite
                                              6           claim 2        compartment           meaning, or in the
                                                                         defines the           alternative, “the volume       In the alternative:
                                              7                          volume [such          includes the second
                                                                         that the at least     compartment”                   “only the second
                                              8                          one ultraviolet                                      compartment is exposed
                                              9                          radiation source                                     to ultraviolet radiation
                                                                         is configured to                                     from the at least one
                                              10                         generate                                             ultraviolet radiation
                                                                         ultraviolet                                          source”
                                              11                         radiation for
                                                                         disinfecting the
                                              12
                                                                         second portion
Holland & Knight LLP




                                                                         of the flowable
                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                                         liquid product]”
                                              14   3      ’496 patent    “embedded partially   “The p-type contact            “a sublayer that includes
                                                          claims 1, 4,   relaxed sublayer”     semiconductor layer            dislocations that reduce
                                              15
                                                          7, and 12                            and/or the n-type contact      stress and is surrounded
                                              16                                               semiconductor layer            by the layer it is
                                                                                               incorporates within that       incorporated into”
                                              17                                               layer a semiconductor
                                                                                               sublayer that includes
                                              18                                               dislocations that reduce
                                                                                               stress”
                                              19
                                                   4      ’496 patent    “dislocation          Should this element not be     This term is governed by
                                              20          claims 1, 7,   blocking structure”   found to be a means-plus-      35 U.S.C. § 112(6).
                                                          and 12                               function limitation (as
                                              21                                               asserted by Plaintiff): “an    Function: blocking
                                                                                               epitaxially grown              dislocations
                                              22
                                                                                               semiconductor layer
                                              23                                               having substantially fewerStructure: a layer
                                                                                               dislocations at a first side
                                                                                                                         including alternating
                                              24                                               than at a second side”    compressive and tensile
                                                                                                                         sublayers, as disclosed in
                                              25                                               or                        the specification at 8:1-9,
                                              26                                                                         8:20-23, 8:37-41, 9:4-40,
                                                                                               Should this element found 9:55-60, 10:2-11, 10:20-
                                              27                                               to be a means-plus-       11:3, and 11:51-61 and
                                                                                               function limitation (as   Figs. 7, 8, 9A, 9B, 10A,
                                              28                                               asserted by Defendant):   10B, 11A, 11B, and 14
                                                                                                  - 11 -
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                   Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 12 of 16



                                              1           Patent                                       Plaintiff’s                 Defendant’s
                                                                              Term
                                                          Claims                                      Construction                 Construction
                                              2
                                                                                              the only possible
                                              3                                               functional language is
                                                                                              “dislocation blocking,”
                                              4                                               requires no construction.
                                                                                              Corresponding structures
                                              5
                                                                                              are disclosed at 8:1-4; 8:4-
                                              6                                               8; 8:9-19; 8:20-23; 8:37-
                                                                                              41; 9:4-20; 9:21-40; 9:55-
                                              7                                               60; 10:2- 11; 10:20-11:3;
                                                                                              11:4-21; 11:51- 61 Figs.
                                              8                                               7, 8, 9A, 9B, 10A, 10B,
                                                                                              11A, 11B, and 14 and
                                              9
                                                                                              includes equivalents
                                              10                                              thereof. The dislocation
                                                                                              blocking structure
                                              11                                              includes a graded
                                                                                              composition that changes
                                              12                                              from a first side of the
Holland & Knight LLP




                                                                                              dislocation blocking
                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010




                                                                                              structure to a second side
                         Tel: 212.513.3200




                                              14                                              thereof.
                                                   5   ’496 patent    “graded                 “The composition of the        “composition that
                                              15       claims 1, 7,   composition” [that      dislocation blocking           gradually and
                                              16       and 12         changes from a first    structure changes across       monotonically changes
                                                                      side of the             its thickness”                 from one side to the
                                              17                      dislocation blocking                                   opposite side”
                                                                      structure to a second
                                              18                      side thereof]
                                              19   6   ’468 patent    “the difference in      Plain and ordinary             Indefinite (both apparatus
                                                       claim 14       the molar               meaning.                       and step of using
                                              20                      fractions is                                           apparatus)
                                                                      selected based on
                                              21                      a thickness of at
                                                                      least one of the
                                              22                      first layer or the
                                              23                      second layer”

                                              24

                                              25

                                              26

                                              27

                                              28
                                                                                                 - 12 -
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                   Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 13 of 16



                                              1            Patent                                        Plaintiff’s              Defendant’s
                                                                              Term
                                                          Claims                                      Construction               Construction
                                              2
                                                   7   ’468 patent   “the material”            Refers back to the          Indefinite
                                              3        claim 26                                recitations: “a first layer
                                                                                               composed of a material”
                                              4                                                and “a second layer
                                                                                               composed of a material”
                                              5
                                                                                               for antecedent basis, i.e.,
                                              6                                                the first layer and second
                                                                                               layer are both aluminum
                                              7                                                gallium nitride.
                                                   8   ’133 patent   “each period              “The first superlattice     Indefinite
                                              8
                                                       claim 19      including two layers      includes a repeating
                                              9                      formed of group III       pattern of pairs of layers,
                                                                     nitride materials . . .   each layer includes
                                              10                     having molar              nitrogen, aluminum and
                                                                     fractions x and x',       another group III element,
                                              11                     where x>x'”               and the repeating pattern
                                                                                               includes repeating the
                                              12
                                                                     “each period              same higher/lower
Holland & Knight LLP




                                                                     including two layers      aluminum molar fraction
                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                                     formed of group III       in each pair”
                                              14                     nitride materials . . .
                                                                     having molar              “The second superlattice
                                              15                     fractions y and y',       includes a repeating
                                              16                     where y>y'”               pattern of pairs of layers,
                                                                                               each layer includes
                                              17                                               nitrogen, aluminum and
                                                                                               another group III element,
                                              18                                               and the repeating pattern
                                                                                               includes repeating the
                                              19                                               same higher/lower
                                              20                                               aluminum molar fraction
                                                                                               in each pair”
                                              21   9   ’420 patent “short period               “A semiconductor layer        “a superlattice having a
                                                       claims 1, 2, superlattice”              with a plurality of barrier   few-monolayer-thick
                                              22       4, 13, and 14                           sublayers alternating with    wells and barriers, in
                                              23                                               a plurality well sublayers,   which the barriers are thin
                                                                                               where the combined            enough that carriers tunnel
                                              24                                               thickness of a barrier and    through them”
                                                                                               well is short (thin).”
                                              25

                                              26

                                              27

                                              28
                                                                                                  - 13 -
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                   Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 14 of 16



                                              1           Patent                                          Plaintiff’s                  Defendant’s
                                                                           Term
                                                         Claims                                         Construction                  Construction
                                              2
                                                   10 ’420 patent “transparent                   Plain and ordinary             Indefinite
                                              3       claims 1 and regions”                      meaning, or in the
                                                      13                                         alternative “regions of the    In the alternative:
                                              4                                                  barrier that permit light at
                                                                                                 or near the wavelength         “distinct regions that have
                                              5
                                                                                                 produced by the device to      a transmission coefficient
                                              6                                                  pass through”                  of at least 50% for a target
                                                                                                                                wavelength”
                                              7
                                                   IV.      Local Patent Rule 4-3(c) – Anticipated Hearing Length
                                              8
                                                         The parties anticipate that the length of the claim construction hearing will be 3 hours. To the
                                              9
                                                   extent that the Court desires a technology tutorial, the parties propose that the tutorial be presented
                                              10
                                                   live by counsel prior to the hearing.
                                              11
                                                    V.      Local Patent Rule 4-3(d) - Witnesses
                                              12
                                                         Neither party anticipates providing live testimony during the hearing. Instead, the parties intend,
Holland & Knight LLP

                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                   to the extent necessary, to submit expert declarations.
                                              14
                                                   VI.      Patent Rule 4-3(c) - Factual Findings
                                              15
                                                         The parties do not currently request any factual findings related to claim construction.
                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28
                                                                                                    - 14 -
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                   Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 15 of 16



                                              1
                                                   Dated: March 29, 2019
                                              2

                                              3       /s/Stacey H. Wang                           /s/ Marc David Peters
                                                   Stacey H. Wang (SBN 245195)                  Marc David Peters (CA SBN 211725)
                                              4    Vito Costanzo (SBN 132754)                   MDpeters@mofo.com
                                                   HOLLAND & KNIGHT LLP
                                              5    400 South Hope Street 8th Floor              Daniel C. Hubin (CA SBN 278987)
                                                   Los Angeles, CA 90071-2040                   DHubin@mofo.com
                                              6    Telephone: 213-896-2400
                                                   Facsimile: 213-896-2450                      Sorin G. Zaharia (CA SBN 312655)
                                              7    stacey.wang@hklaw.com                        SZaharia@mofo.com
                                                   vito.costanzo@hklaw.com
                                              8                                                   MORRISON & FOERSTER LLP
                                                                                                  755 Page Mill Road
                                              9    Michael B. Eisenberg (appearance pro hac vice) Palo Alto, California 94304-1018
                                                   HOLLAND & KNIGHT LLP                           Telephone: 650.813.5600
                                              10   31 West 52nd Street                            Facsimile: 650.494.0792
                                                   New York, New York 10019
                                              11   Telephone: (212) 513-3529                      Attorneys for Defendants BOLB, INC. and
                                                   Facsimile: (212) 385-9010                      QUANTUM EGG, INC.
                                              12   michael.eisenberg@hklaw.com
Holland & Knight LLP

                       New York, NY 10019




                                              13   Jennifer L. Jonak (SBN 191323)
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                   JONAK LAW GROUP, P.C.
                                              14   2888 Arline Way Eugene, Oregon 97403
                                                   Telephone: (541) 525-9102
                                              15   Facsimile: (541) 500-0882
                                                   jenny@jonak.com
                                              16
                                                   Attorneys for Plaintiff,
                                              17   SENSOR ELECTRONIC
                                                   TECHNOLOGY, INC.
                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28
                                                                                             - 15 -
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
                                                   Case 5:18-cv-05194-LHK Document 55 Filed 03/29/19 Page 16 of 16



                                              1                          ATTESTATION PURSUANT TO CIVIL L.R. 5-1 (I)(3)

                                              2
                                                          I hereby attest that concurrence in the filing of this document has been obtained from each
                                              3
                                                   of the signatories.
                                              4

                                              5    Dated: March 29, 2019                       By: /s/ Stacey H. Wang
                                                                                                     Stacey H. Wang
                                              6

                                              7

                                              8

                                              9

                                              10

                                              11

                                              12
Holland & Knight LLP

                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28
                                                                                                - 16 -
                                                   JOINT CLAIM CONSTRUCTION STATEMENT
                                                   CASE NO.: 5:18-CV-05194-LHK-VKD
